Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Amendment filed on 7/27/2022 has been entered.

Response to Arguments
Applicant’s arguments have been fully considered but they are moot because the arguments do not apply to any of the references being used in the current rejection. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2 and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hsieh (US 20190088542).

Regarding claim 1. (Currently amended) Hsieh discloses A method comprising: 
forming a gate structure 108 over a substrate 102 (Fig 10); 
forming a dielectric cap 120 [0037] over the gate structure (Fig 10); 
forming a source/drain contact 232 over a source/drain region 207 next to the gate structure and over the substrate (Fig 11); 
after forming the source/drain contact, selectively forming an etch stop layer 244 over the dielectric cap without overlapping the source/drain contact (Fig 12); 
depositing an interlayer dielectric (ILD) layer 249 over the etch stop layer and the source/drain contact (Fig 14); and 
forming a source/drain via 250/228 extending through the ILD layer to the source/drain contact (Fig 15).

Regarding claim 2. (Original) Hsieh discloses The method of claim 1, wherein selectively forming the etch stop layer is performed by using a selective atomic layer deposition process [0041]/[0071]/[0087].

Regarding claim 23. (New) Hsieh discloses The method of claim 1, wherein a sidewall of the etch stop layer is spaced apart from the source/drain contact (Fig 15).

Allowable Subject Matter
Claims 11-22 and 24 are allowed. 
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 11, the cited prior art of record does not teach or fairly suggest, along with the other claimed features, “the etch stop layer has a step distance above the source/drain contact and a sidewall substantially aligned with a sidewall of the source/drain contact; a bottommost surface of the etch stop layer is substantially aligned with a bottommost surface of the source/drain via”.

Regarding claim 18, the cited prior art of record does not teach or fairly suggest, along with the other claimed features, “an etch stop layer directly over the gate structure and the gate spacer of the transistor; an interlayer dielectric layer over the etch stop layer and having a stepped bottom surface having a lower step in contact with a top surface of the first source/drain contact and an upper step in contact with a top surface of the etch stop layer; and a via structure extending through the ILD layer and the etch stop layer to the gate structure”.

Claims 3-4 and 6-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 3, the cited prior art of record does not teach or fairly suggest, along with the other claimed features, “forming a blocking layer over the source/drain contact such that the blocking layer exposes the dielectric cap; depositing the etch stop layer over the dielectric cap but spaced apart from a top surface of the blocking laver; and removing the blocking layer after depositing the etch stop layer”.

Regarding claim 6. the cited prior art of record does not teach or fairly suggest, along with the other claimed features, “forming the ILD layer is such that the ILD layer has a stepped bottom surface with an upper step contacting the etch stop layer and a lower step contacting the source/drain contact”.

Regarding claim 7. the cited prior art of record does not teach or fairly suggest, along with the other claimed features, “performing an etching process to form an opening extending through the ILD layer to expose the source/drain contact, wherein the etching process etches the ILD layer at a faster etch rate than etching the etch stop layer”.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Changhyun Yi whose telephone number is (571)270-7799.  The examiner can normally be reached on Monday-Thursday: 9AM-5PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on (571)272-1945.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Changhyun Yi/Primary Examiner, Art Unit 2826